Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and amendments in response to the office action dated 6/17/2021. Claims 1-9, 11-20, 25-27, 43-46, 48, 49, 52, and 53 have been cancelled. Claims 10, 21, 29, 30, 32, 33, 35, 36, 38, 39, 50, 51, 54 have been amended and new claims 55-59 have been added new. In light of Applicants’ claim amendments, arguments and examiner’s amendments the rejections of record are withdrawn. Claims 22, 40-42 (withdrawn) and claims 50, 54, 57 and 59 are cancelled. Claims 47, 51, 56 and 58 are amended (Examiner’s amendment). Claims 10, 21, 23, 24, 28-39, 47, 51, 55, 56 and 58 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty.Tsimaras on 9/3/3021. 




	1. DELETE claims 22, 40-42, 50, 54, 57 and 59.
	2. In claim 47, line 6 after ‘checkpoint inhibitor’, INSERT “, wherein the checkpoint inhibitor targets the programmed cell death receptor 1 (PD-1) or PD-L1. 
	3. In claim 51, line 6 after ‘checkpoint inhibitor’, INSERT “, wherein the checkpoint inhibitor targets the programmed cell death receptor 1 (PD-1) or PD-L1.
	4. In claim 56, line 5 after ‘checkpoint inhibitor’, INSERT “, wherein the checkpoint inhibitor targets the programmed cell death receptor 1 (PD-1) or PD-L1.
	5. In claim 58, line 5 after ‘checkpoint inhibitor’, INSERT “, wherein the checkpoint inhibitor targets the programmed cell death receptor 1 (PD-1) or PD-L1.

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are directed to N-substituted indole derivatives, pharmaceutical composition and method of use. The compound(s) of claims 10, 21, 23-24 are free of prior art. Applicants have provided data for synthesis, analytical measures, biological assays, in particular tumor growth inhibition assay, antagonistic activities of compounds (Table 16, EP2 and EP4 IC50 values). Applicants have provided evidence from art, showing EP4 antagonist effects against advanced malignancies (including renal clear cell carcinoma, non-small cell lung cancer, colorectal cancer, bladder cancer and cervical cancer), prostaglandin E receptor 4 antagonist in cancer immunotherapy, small molecule antagonist in combination with PD-1 promotes anti-tumor efficacy, effects of small molecule EP4 antagonist in mouse models of colorectal cancer, glioma growth,  The prior art do not . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627